In a letter signed March 28, 2016, addressed to the Clerk of the Appellate Courts, respondent Richard R. Fritz, an attorney admitted to practice law in Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2015 Kan. Ct. R. Annot. 390). The respondent was also licensed in Missouri. On March 25, 2014, the Missouri Supreme Court issued an order disbarring the respondent.
At the time the respondent surrendered his license, a formal hearing was pending regarding a docketed disciplinary complaint. The complaint alleged that the respondent violated Kansas Rules of Professional Conduct 8.1 (2015 Kan. Ct. R. Annot. 661) (bar admission and disciplinary matters); 8.3 (2015 Kan. Ct. R. Annot. 670) (reporting professional misconduct); 8.4 (2015 Kan. Ct. R. Annot. 672) (misconduct); and Supreme Court Rule 207 (2015 Kan. Ct. R. Annot. 328) (duties of the bar and judiciary). Additionally, another complaint was docketed for investigation alleging that the respondent violated Kansas Rule of Professional Conduct 5.5 (2015 Kan. Ct. R. Annot. 641) (unauthorized practice of law).
This court, having examined the files of tire office of the Disciplinary Administrator, finds that the surrender of the respondent s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Richard R. Fritz be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Richard R. Fritz from the roll of attorneys licensed to practice law in Kansas.
*375Dated this 22nd day of April, 2016.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2015 Kan. Ct. R. Annot. 401).